Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on December 22, 2021 have been entered and considered. Claims 1 – 11 and 14 – 21 have been canceled. New claims 23 – 36 have been added. Claim 13 has been withdrawn from further consideration subject to restriction requirement. Claims 12 – 13 and 22 - 36 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Nilsson in view of Cole as detailed in Office action dated October 25, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 22 – 32 and 35 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. WO 2016/066620 A1 (Nilsson) in view of Cole et al. US 6,579,929 B1 (Cole). US 2017/0327674 A1 is used herein as equivalent document to the WO publication.  

Considering claims 12 and 22 – 32, Nilsson teaches a polymer composition comprising a polyolefin and an inorganic filler; a power cable, preferably a direct current (DC) power cable, comprising a conductor, which is surrounded at least by an inner semiconductive layer, an insulation layer and an outer semiconductive layer, where the insulation layer comprises the polymer composition [Derwent Abstract]. Further, Nilsson teaches that the inorganic filler comprises inorganic oxides, hydroxides, carbonates, nitrides, carbides, kaolin clay, talc, borates, alumina, titania or titanates, silica, silicates, zirconia, glass fibers, and/or glass particles. The inorganic oxide comprises silicon dioxide, magnesium oxide, titanium dioxide (all preferred) and/or zinc oxide [Derwent Abstract]. Furthermore, Nilsson teaches that the amount of polyolefin in the composition is at least 35 % and up to 99.9 %; the amount of inorganic filler is up to 30 %, preferably 
Moreover, Nilsson does not specifically recognize that the surface of the inorganic filler is treated with aminosilyl having an amine group or aminosilane, and a silyl having a hydrophobic group. However, Cole teaches at [Col. 2, 52 - 59] a process for preparing surface-stabilized, non-agglomerated silica, and the stabilized silica, dispersed within a polymer. The process of Cole’s comprises the steps of providing colloidal silica; stabilizing the surface of the colloidal silica; and blending the surface-stabilized silica with a polymer solution and, optionally, at least one additive, thereby substantially preventing agglomeration of silica. Further, at Example 2, Cole teaches that silica was treated with 4.8 ml of octyltriethoxysilane, corresponding to Applicant’s hydrophobic silane, and with 3.6 ml of 3-aminopropyltriethoxysilane, corresponding to Applicant’s aminosilane. Analysis of the liquid phase for silanes indicated that almost all the 3-aminopropyltriethoxysilane and approximately 41% of the octyltriethoxysilane had reacted with the silanol groups on the silica surface.
Moreover, considering that the density of the two mentioned silanes is 0.9 g/cc, and that their corresponding molecular weights are 276.5 and 221; and that their corresponding molecular formulas are C14H32O3Si and C9H23NO3Si, the molar fraction of the aminosilyl with respect to all the silyl groups bonded to the surface of the silica filler 
Furthermore, Cole teaches at [Col. 2, 52 – 55 and Table 2] that the surface treatment of the silica prevents agglomerates, and improves its dispersability within a polymer, which improves the mechanical properties of the silica filled polymer. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Cole’s surface treated silica as the silica filler when it is desired to prevents agglomerates of the silica, and to improve its dispersability within a polymer, which improves the mechanical properties of the silica filled polymer.   
As to the claimed % of mass ratio of nitrogen to carbon, the examiner recognizes that the value presented above is not the result of GC testing as described in claim 4. However, because said value is the result of actual amounts of silyl compounds reacted with the silica, it is reasonable to expect that when the product suggested by the prior art is tested by GC according to the method of claim 4, the resulting value will still overlap with Applicant’s range. 
As to the value for the volume resistivity of a sheet of a resin composition, this is considered to be inherent to the composition suggested by the prior art. Support for said expectation is found in the use of same or similar components in proportions that result in overlapping values for molar fraction and mass ratio %. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 
As to the new limitation in claims 12 and 22, requiring that the insulation layer comprises an “extruded resin composition”, Nilsson teaches at [0138 - 0139] that the disclosure also provides a process for producing a power cable, for example, a DC 
Thus, rendering obvious the additional limitation in the subject claims. 

Considering claims 35 – 36, the combination Nilsson in view of Cole is relied as detailed in the rejection of claim 1. Further, although Nilsson teaches the use of zinc oxide, aluminum oxide and titanium oxide, it does not recognize that that the surface of said oxides is treated with aminosilyl having an amine group or aminosilane, and a silyl having a hydrophobic group. However, Cole teaches at [Col. 2, 52 - 59] a process for preparing surface-stabilized, non-agglomerated silica, and the stabilized silica, dispersed within a polymer. The process of Cole’s comprises the steps of providing colloidal silica; stabilizing the surface of the colloidal silica; and blending the surface-stabilized silica with a polymer solution and, optionally, at least one additive, thereby substantially preventing agglomeration of silica. Further, at Example 2, Cole teaches that silica was treated with 4.8 ml of octyltriethoxysilane, corresponding to Applicant’s hydrophobic silane, and with 3.6 ml of 3-aminopropyltriethoxysilane, corresponding to Applicant’s aminosilane. Analysis of the liquid phase for silanes indicated that almost all the 3-aminopropyltriethoxysilane and approximately 41% of the octyltriethoxysilane had reacted with the silanol groups on the silica surface. Furthermore, Cole teaches at [Col. 2, 52 – 55 and Table 2] that the surface treatment of the silica prevents agglomerates, .   
 
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. WO 2016/066620 A1 (Nilsson) in view of in view of Cole et al. US 6,579,929 B1 (Cole) and further in view of Tanimoto et al. JP-2009070611 A (Tanimoto). English abstract of the Tanimoto reference is relied upon herein. 

Considering claims 33 and 34, the combination Nilsson in view of Cole is relied as detailed in the rejection of claim 1. Further, said combination does not recognize that a polyethylene propylene rubber is dispersed or copolymerized with polyethylene or propylene. However, Tanimoto teaches a Polymeric composition for the manufacture of electric wire and cable used for high voltage electronic device, insulator, electron beam welding, electrical discharge machine, electrostatic coating and vacuum deposition machine. Said cable is characterized by having flexibility, in high yield. The insulator comprising the electric wire and cable has excellent insulator property. Further, Tanimoto teaches that the preferred composition comprises a polyethylene propylene rubber [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include a polyethylene propylene rubber as 
As to the value for the volume resistivity of a sheet of a resin composition, this is considered to be inherent to the composition suggested by the prior art. Support for said expectation is found in the use of same or similar components in proportions that result in overlapping values for molar fraction and mass ratio %. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 

Response to Arguments

Applicant's amendments and accompanying remarks filed on December 22, 2021 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Nilsson in view of Cole as detailed in Office action dated October 25, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on December 22, 2021 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traverses the rejection of record on the basis that Cole discloses a process for blending the surface-stabilized colloidal silica, not any inorganic filler and for that matter, not any form of silica, with a polymer solution. That is, Cole discloses a solution process (liquid process) only. If one skilled in the art would have , one would have employed Cole's process, which would not have resulted in the present invention. 

In response, the examiner submits that these arguments regarding Cole’s teachings is incorrect. At [Col. 2, 60 – 63] Cole discloses that the disclosure provides a surface-stabilized, non-agglomerated silica dispersed in a polymer, wherein the silica size is less than about 50 nanometers; and at [Col. 9, 64 – 68 and Col. 10, 1 – 7] that the surface stabilized, non-agglomerated silica produced by the process of the present invention is useful in any application that uses silica, such as reinforcing fillers for elastomeric compositions, foods, drugs, dentifrices, inks, toners, coatings and abrasives. The surface stabilized, non-agglomerated silica are particularly useful as reinforcing agents in elastomeric polymer compositions. The surface-stabilized, non-agglomerated silica product of the present invention has particular application as a reinforcing filler in rubber compositions. Furthermore, the objective of the invention in the instant application is the application of an insulating layer on a conductor, wherein the insulation comprises a polymer and treated silica as filler. Thus, Cole’s disclosure renders obvious the claimed invention.   

Applicant further argues that Cole neither discloses nor suggests employing an extruded resin composition for any utility, let alone for a direct-current power cable comprising an insulation layer including the resin. 

In response, the examiner submits that it has been stablish that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, as noted above, Nilsson teaches at [0138 - 0139] that the disclosure also provides a process for producing a power cable, for example, a DC power cable, as described herein, which is, e.g. crosslinkable, whereby the process comprises the steps of applying on a conductor, for example, by (co)extrusion, at least one layer, e.g. an inner semiconductive layer comprising a first semiconductive composition, an insulation layer comprising an insulation composition and an outer semiconductive layer comprising a second semiconductive composition, in that order. Thus, rendering obvious the additional limitation in the subject claims. 

Applicant further argues that if the polymer obtained by the above solution process were applied as an insulation layer of a power cable, the organic materials contained in the polymer would remain in the insulation layer of the power cable as impurities. 

In response, the examiner submits that these arguments are unsubstantiated. Although Applicant has presented some information regarding the effect of impurities on the conductivity of reinforced polymer composition, Applicant has not provided any evidence showing that Cole’s reinforced polymers comprise said impurities. 
Applicant further argues that neither Nilsson nor Cole recognize the "molar fraction" feature is a result-effective variable with respect to improvement of the volume resistance of the resin composition molded article. arguments regarding.

In response, the examiner submits that as noted above, the combination Nilsson Cole does teach said molar fraction.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786